Citation Nr: 9935999	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, 
with associated headaches, nausea, and visual disturbances, 
to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for the residuals of 
hepatitis.

4.  Entitlement to service connection for a disability 
manifested by poor circulation.

5.  Entitlement to service connection for arthritis of the 
knees and shoulder.

6.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from September 1962 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

The claims of entitlement to service connection for a skin 
disorder, with associated headaches, nausea, and visual 
disturbances, to include as secondary to Agent Orange 
exposure; residuals of hepatitis; a disability manifested by 
poor circulation; and arthritis of the knees and shoulders, 
are not supported by cognizable evidence demonstrating that 
the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for a skin 
disorder, with associated headaches, nausea, and visual 
disturbances, to include as secondary to Agent Orange 
exposure; residuals of hepatitis; a disability manifested by 
poor circulation; and arthritis of the knees and shoulders, 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin 
disorder, with associated headaches, nausea, and visual 
disturbances, to include as secondary to Agent Orange 
exposure; residuals of hepatitis; a disability manifested by 
poor circulation; and arthritis of the knees and shoulders.  
The legal question to be answered initially with respect to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to the claims and there is no duty to 
assist him further in the development of the claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

Factual Background

The veteran's service medical records show that he injured 
his left shoulder in late October 1964 playing football.  He 
was reported to have tender pain over the deltoid muscle, 
with free range of motion except for lateral elevation.  No 
specific diagnosis was indicated.  On physical examination in 
June 1965, his upper extremities were found to be normal.  At 
his March 1968 separation examination his head, skin, eyes, 
vascular system, upper and lower extremities, and 
musculoskeletal system were normal.  It was noted that he had 
hepatitis in December 1967, but was asymptomatic and his 
liver was not palpable.  Distant vision in both eyes was 
reported as 20/20.    

Various private treatment records from 1978 to 1995 are of 
record.  A treatment note from May 1978 indicates that the 
veteran was seen for pruritic eruptions of the trunk and 
extremities.  It was indicated that he had had the eruptions 
for two months.  Subsequent treatment notes from 1988 
indicate that he received treatment for infected cysts on the 
scalp.  The veteran reported these began approximately 20 
years previously, while he was in Vietnam, and had started 
draining and leaking about 8 to 9 years previously.  No 
opinion as to the etiology of these cysts was offered.  In 
April 1994, he was seen with complaints of pain in both 
shoulders, the right worse than the left.  X-ray examination 
of the right shoulder revealed degenerative changes.  The 
assessment was osteoarthritis.  

The veteran underwent various VA examinations in April 1997.  
The report of a special Agent Orange examination noted that 
x-ray examination of both shoulders and knees showed 
degenerative interarticular joint disease.  Diagnoses 
included a "positive history of exposure to Agent Orange" 
without current evidence of sequela as a result of this, 
extensive degenerative interarticular joint disease of the 
shoulders and knees, consistently mildly elevated total 
protein without evidence of gammopathy, history of hepatitis 
B while in Vietnam with positive core antigen.  A special 
April 1997 stomach examination diagnosed gastroesophageal 
reflux disease.  The report of an examination for alimentary 
appendages noted that he had normal complete blood count and 
biochemistry profile with normal urinalysis.  He also had a 
normal thyroid study and Hepatitis B and C profiles were 
unremarkable.  The diagnosis was gastroesophageal reflux 
disease.  A special skin examination noted that the veteran 
reported a history of nodules on the scalp since the 1970s, 
after he returned from Vietnam.  The assessment was probable 
dissecting cellulitis of the scalp.  It was noted that his 
examination and history were very consistent with dissecting 
cellulitis of the scalp and a biopsy was obtained.  A May 
1997 addendum to the skin examination report noted that the 
biopsy of the scalp did not reveal any histopathologic 
diagnosis.  It was stated that the biopsy and physical 
examination were most consistent with dissecting cellulitis 
of the scalp.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Also, arthritis will be 
presumed to have been incurred in service if it was 
manifested to a 10 percent degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Pursuant to 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 
3.307(a) and 3.309(e), in the case of a Vietnam-era veteran, 
no direct evidence as to the in-service incurrence and 
medical nexus prongs is necessary when those sections are 
satisfied.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Mere service, however, in Vietnam does not trigger the 
application of the presumptive regulations pertaining to 
herbicide exposure.  Rather, a veteran is only presumed to 
have been exposed if, and only if, he or she develops one of 
the enumerated presumptive disorders.  If the veteran does 
not have an Agent Orange presumptive disorder, a presumption 
of exposure to herbicides does not arise.  See 38 C.F.R. § 
3.307(a)(6)(iii).  McCartt v. West, 12 Vet. App. 164 (1999).

In addition, the appellant may also establish service 
connection for a disability due to  exposure to Agent Orange 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Initially, in any case, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service connection for a skin disorder, with associated 
headaches, nausea, and visual disturbances, to include as 
secondary to Agent Orange exposure

The veteran contends that he has a skin disorder, with 
associated headaches, nausea, and visual disturbances, 
resulting from exposure to Agent Orange during service in 
Vietnam.  While he contends that he developed skin problems 
during service, his service medical records do not show that 
he had any complaints of, or treatment for, a skin disorder 
or associated problems during service.  The basis of his 
claim is that his skin disorder and associated conditions 
resulted from exposure to Agent Orange.  He asserts that he 
had no such problems prior to his service in Vietnam.  

The medical evidence shows that the veteran has dissecting 
cellulitis of the scalp.  There is no medical evidence to 
support his claim that he has headaches, nausea, and visual 
disturbances associated with his skin disorder.  Since 
dissecting cellulitis is not a presumptive disorder under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e), the 
Board concludes that, based on the evidence presently of 
record, he has not submitted a well-grounded claim for 
presumptive service connection.  McCartt.

With respect to service connection on a direct basis, the 
record reveals that no skin disorder, or associated 
headaches, nausea, and/or visual disturbances were found in 
service or on separation from service.  Moreover, a skin 
disorder was first diagnosed many years after the veteran's 
separation from service.  While various medical treatment 
records and examination reports after the veteran's 
separation from service confirm that he has had a history of 
a postservice skin disorder, there is no medical or 
scientific evidence that links any skin disorder to either 
exposure to Agent Orange or to any other incident of service.

In support of his claim, the veteran has only offered his own 
unsubstantiated contentions, as set out in various written 
statements, to relate his skin disorder and claimed 
associated conditions to Agent Orange exposure in Vietnam.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, the 
veteran has not presented any medical or other competent 
evidence that he has any of the disabilities which are 
presumed to be the result of exposure to Agent Orange under 
the regulations mentioned above.  Likewise, he has presented 
no medical or other competent evidence to show that his skin 
disorder and claimed associated conditions are in any way 
related to his service or to exposure to Agent Orange.  Since 
the veteran has not submitted sufficient evidence to show 
that he has any skin disorder, with associated headaches, 
nausea, and visual disturbances, as a result of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim on this issue is well 
grounded.  38 U.S.C.A. § 5107.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

Service connection for the residuals of hepatitis and
a disability manifested by poor circulation

The veteran contends that service connection should be 
granted for the residuals of hepatitis and a disability 
manifested by poor circulation.  However, the record 
demonstrates that neither residuals of hepatitis, nor 
circulatory or vascular problems were found in service or on 
separation from service.  Moreover, on numerous private 
treatment records after the veteran's separation from service 
and recent VA examination reports, there was no showing that 
the veteran had residuals of either hepatitis, or any 
circulatory or vascular problems.  In short, no medical or 
other competent evidence has been presented showing that the 
appellant currently has either disabling residuals of 
hepatitis or a disability manifested by poor circulation.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Again, the only evidence the veteran has offered in support 
of his claim that he has residuals of hepatitis and a 
disability manifested by poor circulation are his own 
unsubstantiated contentions.  This is a medical conclusion 
that the veteran is not competent to make.  See, Espiritu and 
Gowen.
 
Since the veteran has submitted no medical or other competent 
evidence to show that he currently has residuals of hepatitis 
and/or a disability manifested by poor circulation, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims on these issues are well 
grounded.  38 U.S.C.A. § 5107.  Since this claim is not well 
grounded, it must be denied.  

Service connection for arthritis of the knees and shoulders

The veteran contends that service connection is warranted for 
his arthritis of the knees and shoulders.  However, the 
service medical records show no indication of any treatment 
for, or diagnosis of, arthritis of the knees and shoulders 
during his period of service.  While he was seen during 
service on one occasion for treatment following a left 
shoulder injury, no specific diagnosis was indicated, and the 
report of his discharge examination showed that his upper and 
lower extremities, and musculoskeletal system were normal. 

A private treatment record from 1994 shows that the veteran 
was found to have arthritis in the right shoulder and VA 
examinations in 1997 noted he had arthritis in both knees and 
shoulders.  However, the first post-service indication of any 
arthritis was in the 1990s, over 20 years after his 
separation from service.  He has submitted no medical or 
scientific evidence to relate his current arthritic 
conditions to his military service.  None of the post-service 
medical records relate the veteran's arthritis to his period 
of service.   

While the veteran's claims that his arthritis in the knees 
and shoulders resulted from his service, once again he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
Once again, this is a medical conclusion that the veteran is 
not competent to make.  See, Espiritu and Gowen. 
 
Since the service medical records and other medical evidence 
does not show the veteran developed arthritis during service, 
or to the required degree within one year following his 
separation; and as the appellant has submitted no medical 
opinion or other competent evidence to support his claim that 
his current arthritis in the knees and shoulders is in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
claim of entitlement to service connection for arthritis of 
the knees and shoulders is denied.

Conclusion

Although the Board has disposed of the claim of entitlement 
to service connection for a skin disorder, with associated 
headaches, nausea, and visual disturbances, to include as 
secondary to Agent Orange exposure, on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a skin disorder, with associated 
headaches, nausea, and visual disturbances, to include as 
secondary to Agent Orange exposure; residuals of hepatitis; a 
disability manifested by poor circulation; and arthritis of 
the knees and shoulders is denied.


REMAND

The veteran and his representative contend service connection 
for post-traumatic stress disorder is warranted because his 
condition resulted from his combat experiences in Vietnam 
with the 586th Engineering Company, 554th Engineering 
Battalion, Third Division.  The veteran claims he experienced 
stressful events during service sufficient to cause post-
traumatic stress disorder.  He claims that he spent 7 months 
in Vietnam in either or both 1967 and 1968, and asserts that 
as a combat engineer he was exposed to combat on numerous 
occasions.  He also contends that his current sensorineural 
hearing loss is the result of combat noises he was exposed to 
in Vietnam. 

The report of a special VA post-traumatic stress disorder 
examination in April 1997 details several specific stressful 
events reported by the veteran to have occurred during his 
service in Vietnam.  Diagnoses included post-traumatic stress 
disorder.  It was noted by the examiner that no medical 
records or claims file were available for review at the time 
of the examination, and that the veteran's time in Vietnam 
and any other significant events described by him should be 
checked out against his service record.  

The Board notes that the veteran's service administrative 
records are not complete.  In this respect, his DA Form 20 
does not reflect service in Vietnam, while his 
DD-214 indicates that he did serve in Vietnam and other 
administrative records show his period of service in Vietnam 
apparently began in April 1967.  While the RO denied the 
veteran's claim on the basis that there was no verified 
stressors and that he had not submitted sufficient 
information to enable the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the claimed 
stressful events, it is well to note that the USASCRUR has 
never been given the opportunity to try and verify any 
claimed stressor at any time.  Accordingly, as the provisions 
of the VA Adjudication Procedure Manual M21-1 (Manual 21-1) 
pertaining to the adjudication of PTSD claims provide that, 
"Where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this 
evidence," the Board finds that further development is 
mandatory.

As the veteran's claim of entitlement to service connection 
for a hearing loss is contingent upon a showing of service in 
combat this issue is deferred.

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should request from the 
veteran a statement containing any 
additional detail he may have concerning 
his claimed stressors.  In this respect, 
the veteran should provide specific 
details of the claimed stressful events 
during service, including dates, places, 
detailed descriptions, units of service, 
duty assignments, as well as the names, 
ranks, units of assignment and any other 
identifying information concerning other 
individuals involved in the events.  The 
veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking the 
veteran to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

2.  Thereafter, the stressor information 
provided by the appellant and a copy of 
the veteran's personnel record should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Any information obtained is 
to be associated with the claims folder.  
The RO should note that even if the 
veteran fails to respond to the request 
outlined above the RO must still provide 
the USASCRUR the pertinent information 
which may be culled from the evidence 
currently in the claims folder.  After 
the above information is obtained, the RO 
must make specific determinations, based 
upon the complete record, with respect to 
whether the veteran was engaged in combat 
with the enemy and whether any of his 
reported stressors occurred during such 
activity so that further corroboration is 
not required.  The RO must also determine 
if the veteran was otherwise exposed to a 
noncombat stressor in service, and if so, 
what was the scope and duration of the 
specific stressor.  In reaching any 
determination, the RO should address any 
credibility questions raised by the 
record.  See West v. Brown 7 Vet. App. 70 
(1994)

3.  In the event that a stressor has been 
verified, the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examinations.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by the Center and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
was caused by an inservice stressor, the 
examiner must identify with specificity 
which stressor detailed in the Center's 
and/or the RO's report is responsible for 
the conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for post-traumatic 
stress disorder and hearing loss on the 
basis of all the evidence of record, 
specifically considering whether the 
veteran was engaged in combat.  

The Board offers no opinion as to whether the remaining 
claims are well grounded.  This development is required under 
38 U.S.C.A. § 5103 (West 1991), and the inherent duty of the 
VA to search records in the custody of the United States for 
evidence that might support the appellant's appeal.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional information and afford the appellant due 
process.  No action is required of the appellant until he 
receives further notice. 


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

